DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 6, “clutche” should be changed to –clutches--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN206888735U (hereinafter CN735).
Re Claim 1.
CN735 discloses a lock (Fig.1), comprising: a latch (5) movable between a first latch position and a second latch position;  5a first locking mechanism (3) operatively coupled to the latch; a second locking mechanism (21) operatively coupled to the latch; and at least one locking member (4) operatively coupled to the first locking mechanism and the second locking mechanism, wherein the at least one locking member is positionable between a closed position and an open position and configured for positioning in the open 10position when the latch (5) is in the second latch position, wherein the first locking mechanism (3) and the second locking mechanism (21) are each configured to independently cause the latch (5) to move from the first latch position to the second latch position in a movement direction, and wherein the first locking mechanism (3) comprises at least one clutch (35) and at least one dial (36) associated with said at least one clutch, and a spindle (31) engaged 15with said at least one clutch, moveable between a first spindle position and a second spindle position in a direction substantially parallel to the movement direction of the latch (5), wherein when the spindle (31) is positioned in the second spindle position, the latch (5) is allowed to move to the second latch position (see para [0019-0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN735.
Re Claim 9.
CN735 discloses the lock according to claim 1, wherein said at least one clutch (35) comprises a plurality of clutches forming a stack of clutches (Figs.1,2,4), and said at least one dial (36) comprises a plurality of dials (Figs. 1,2,4), each of the dials associated with a different one of the clutches, and the spindle (31) comprises a spindle shaft (Fig.1,5) and a spindle head (Fig.5) connected to one end of the spindle shaft, the spindle shaft having a plurality of extended protrusions (gaps 311), each extended protrusion associated with one of the clutches (35), and wherein each of the clutches (35, Fig.4) comprises an cylindrical body (352) having a through channel dimensioned to receive the spindle shaft (31), the cylindrical body further comprising an opening slot (boss 353) formed into the through channel, the opening slot dimensioned to receive the associated extended protrusion (311), and when the opening slot of each of the clutches is aligned with the associated extended protrusion of the spindle shaft, the spindle is allowed to move from the first spindle position to the second spindle position (para [0022-0026]).
While CN735 teaches the clutch having a protrusion (353) rather than a slot, and the spindle having a slot (311) rather than a protrusion, it would have been obvious to one of ordinary skill in the art to reverse the structures as an obvious reversal of parts well known in the mechanical arts.
Re Claim 10.
CN735 discloses the lock according to claim 9, wherein the cylindrical body (352, Fig.4) of each of the clutches (35) comprises an outer surface having one or more extended fins (Fig.4), and each of the dials (36) comprises a dial inner opening (Fig.4) dimensioned to receive the cylindrical body of the associated clutch, each of the dials further comprising a plurality of indents formed on the dial inner opening (Fig.4), the indents dimensioned to engage with said one or more extended fins of the associated clutch so as to allow each of the dials and the associated clutche to rotate together relative to the spindle (para [0026]).
Re Claim 11.
CN735 discloses the lock according to claim 9, further comprising a cam (Fig.1, 23) movable between a first cam position and a second cam position in a direction substantially parallel to the movement direction of the latch (5), the cam comprising a cam finger (231) positioned in relationship to the latch (5), wherein when the spindle is positioned in the second spindle position, the cam can be caused to move from the first cam position to the second cam position and the cam finger is arranged to push the latch to the second latch position (para [0019]).
Re Claim 12.
CN735 discloses the lock according to claim 2, further comprising a cam (Fig.1, 23) having a cam finger (231) positioned in relationship to the latch (5), wherein the second locking mechanism comprises a cylinder (21) coupled to the cam for rotation together for moving the cam finger from a first finger position to a second finger position so as to move the latch from the first latch position to the second latch position independently of whether the spindle is positioned in the first spindle position or the second spindle position (para [0019]).
Re Claim 15.
CN735 discloses the lock according to claim 9, wherein each of the dials (36) comprises a plurality of indicia (Fig.4) for forming a combination code such that when the dials are turned to match the combination code to open the lock, the opening slot (353) of each of the clutches is aligned with the associated extended protrusion of the spindle shaft (311).
As discussed above with respect to claim 9, the slot and protrusion of CN735 would be considered an obvious reversal of parts to one of ordinary skill in the art.
Re Claim 16. 
As discussed above with respect to claims 9, CN735 discloses the lock according to claim 15, wherein when the opening slot (311) of each of the clutches is aligned with the associated extended protrusion (353) of the spindle shaft, each of the extended protrusions of the spindle is positioned within the opening slot of the associated clutch whether the spindle is positioned in the first spindle position or in the second spindle position, preventing each of the clutches from rotation relative to the spindle shaft, said lock further comprising an end cap (32/34) positioned adjacent to the stack of clutches (35), wherein when the spindle (31) is positioned in the first spindle position, the end cap can be caused to move the stack of the clutches relative to the spindle so as to disengage the one or more extended fins of each of the clutches from the indents of the associated dial, so that the dials can be turned independently of the clutches to form a different combination code (para [0022]).  

Allowable Subject Matter
Claims 2-8, 13, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the several cited locks comprising first and second locking mechanisms to control single or double locking members utilizing various configurations of latch plates and cams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675